Citation Nr: 1444910	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  04-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted an increased rating of 10 percent for tinnitus, but denied a separate evaluation for each ear.  Original jurisdiction was subsequently transferred to the RO in in Phoenix, Arizona.  The paper claims file and pertinent records in VA's electronic processing systems were reviewed. 


FINDINGS OF FACT

The Veteran is in receipt of the maximum schedular rating for tinnitus and the evidence does not warrant referral for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2002 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was notified of the evidence and information necessary to substantiate his increased rating claim in May 2004.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  The Board notes that he was notified of such requirements after the initial adverse determination in February 2003.  However, this timing defect was cured by the subsequent readjudication of the claim, most recently in a May 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran was also not notified of the evidence and information necessary to establish a disability rating and effective date, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This, however, did not prejudice him as he was awarded an increased rating of 10 percent for tinnitus, and the requested separate rating for each ear for tinnitus could not have been awarded as a matter of law.  Under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim for separate disability ratings for each ear for bilateral service-connected tinnitus because there is no information or evidence that could substantiate the claim, in that entitlement to separate ratings is barred by current Diagnostic Code (DC) 6260 and by the previous versions of DC 6260, as interpreted by a precedential opinion of VA's General Counsel that is binding on all VA officials and employees.  VAOPGCPREC 2-2004.  Thus, any notice defect did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders, 556 U.S. 396, 411-412 (2009) (stating that determinations concerning harmless error should be made on a case-by-case basis); Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for determining whether a VCAA notice error affected the essential fairness of the adjudication; reversed on other grounds by Shinseki, supra).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  Although the last medical evidence of record is a June 2004 VA examination, there is no indication that any more recent treatment records would provide further support for the Veteran's claim for tinnitus.  He is in receipt of the maximum schedular rating, and there are no reports of symptoms beyond the general observation that he has recurrent tinnitus.  Further, the manifestations of tinnitus are generally subjective, so medical evidence is not necessary to establish their existence.  Therefore, the Veteran has not been prejudiced by any possibly outstanding treatment records for tinnitus.  The June 2004 VA examination addressed the nature and severity of his tinnitus.  There is no argument or indication that such examination was inadequate, or that the severity or manifestations of the Veteran's tinnitus have changed since that time.  As such, the medical evidence of record is sufficient for a fair adjudication.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Currently applicable regulations provide that recurrent tinnitus will be assigned a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2013).  Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head.  Id. at Note (2).

The Veteran filed his claim of increased rating in January 2003.  At that time, 38 C.F.R. § 4.87, Diagnostic Code 6260, did not expressly state that only a single evaluation would be assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (effective prior to June 13, 2003).  A note to that effect was added subsequently.  See id. at Note (2) (effective from June 13, 2003).  

As the Veteran's claim was pending at the time of both regulatory amendments, he is entitled to application of the criteria that are the most favorable to his claim.  However, an award based on the amended regulations may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Karnas v. Derwinski, 1 Vet. App. 308, 311-13 (1991).  As such, the Board will consider whether the Veteran is entitled to a rating in excess of 10 percent for tinnitus under both the current and the former regulations.

The Veteran's representative has argued that Diagnostic Code 6260, as in effect prior to June 13, 2003, should be interpreted to allow separate 10 percent ratings for each ear.  See January 2003 claim and November 2003 notice of disagreement.  Nevertheless, VA's Office of General Counsel has addressed this question.  Although the Veteran's representative argued in the November 2003 notice of disagreement that the opinion of VA's General Counsel is inadequate, the Board is bound by precedential opinions of the Office of General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. §19.5

The Office of General Counsel has stated that subjective tinnitus is defined as the perception of sound in the absence of an external stimulus which arises from the brain, not the ears.  The undifferentiated nature of the source of the noise, i.e., the brain, is the primary basis for VA's practice of rating tinnitus as a single disease entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose of rating tinnitus, the perception of sound in one or both ears is irrelevant and the assignment of separate ratings based on each ear would be inappropriate.  Furthermore, the amendment to Diagnostic Code 6260, to definitively state that only a single 10 percent disability rating is authorized for tinnitus, merely restated the law as it existed both prior to and after the amendment.  Id.; see also 68 Fed. Reg. 25822-25823 (May 14, 2003) (indicating that the addition of Note (2) was intended to codify current standard VA practice, not to change the way tinnitus was evaluated).  

Both the former and current schedular rating criteria allow a maximum 10 percent rating for tinnitus.  Accordingly, a separate 10 percent rating for each ear is not appropriate under either the current or former version of Diagnostic Code 6260.

The evidence does not more nearly approximate the criteria for the next higher rating under any potentially applicable rating code.  See 38 C.F.R. § 4.7; Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, a rating in excess of 10 percent for tinnitus is not warranted.  Moreover, the Veteran's disability is contemplated under the current rating under Diagnostic Code 6260; therefore, to assign a separate rating under another diagnostic code for the same symptomatology would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Further, staged ratings are not warranted, as the Veteran's condition remained relatively stable throughout the appeal, and he is already in receipt of the maximum schedular rating for tinnitus, as discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's representative contends that referral for extraschedular consideration is warranted.  See September 2014 appellant's brief.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the Veteran has not reported any specific symptoms to suggest that it would be impracticable to apply the schedular standards.  Rather, he has only indicated the general existence of tinnitus.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disability on appeal, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there is no indication of marked interference with employment or frequent periods of hospitalization due to tinnitus.  As such, it is unnecessary to refer this claim for consideration of an extra-schedular rating.  See id.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 V27049et. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed at any time during the appeal due to a service-connected disability.  As such, a claim for a TDIU is not raised.

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for tinnitus. As such, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for bilateral tinnitus is denied.


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


